PER CURIAM.
Roscoe Chambers appeals the district *808court’s1 28 U.S.C. § 1915A preservice dismissal of his pro se 42 U.S.C. § 1983 complaint. Upon de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (standard of review), we conclude that Chambers failed to state a claim upon which relief could be granted, see Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (complaint must state “more than an unadorned, the-defendant-unlawfully-harmed-me accusation”; mere conclusory statements are insufficient to support claim). We therefore affirm the judgment. See 8th Cir. R. 47B.

. The Honorable John A. Jarvey, United States District Judge for the Southern District of Iowa.